Citation Nr: 0929607	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-37 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a malignant melanoma of 
the right upper forearm, including as secondary to in-service 
sun exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps 
during World War II, from September 1942 to November 1945.  
He served in the Pacific Theatre of Operations for 24 months.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Because of the Veteran's age, the Board has advanced this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service treatment and personnel records 
confirm he served in the Marine Corps in the Pacific Theater 
during World War II, and he has credibly asserted excessive 
exposure to the sun in that capacity while in service.

2.  Malignant melanoma of the right upper forearm has been 
diagnosed, and there is competent and persuasive medical and 
other evidence indicating this condition, a type of skin 
cancer, is at least as likely as not the result of the sun 
exposure the Veteran had during his military service in World 
War II.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the malignant 
melanoma of the Veteran's right upper forearm was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Here, though, since the Board is granting the Veteran's claim 
- in full, there is no need to discuss whether there has 
been compliance with the VCAA inasmuch as this determination 
is ultimately inconsequential.

II.  Service Connection for Malignant Melanoma

The Veteran asserts that, while stationed in the South 
Pacific during World War II, he suffered several blistering 
sunburns and as a result later developed a malignant melanoma 
on his right upper forearm.  The Board finds that the balance 
of evidence of record is in favor of granting his claim.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for a disease first diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic conditions, including malignant (cancerous) 
tumors, will be presumed to have been incurred in service if 
manifested to a compensable degree (of at least 10-percent 
disabling) - generally within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.



When a Veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).  See also 38 U.S.C.A. § 1154 (West 2002).

The Veteran's service treatment records are completely 
unremarkable for complaints or diagnosis of, or treatment 
for, melanoma or skin cancer.  Clinical findings for his skin 
were normal on his November 1945 separation examination.  
This evidence tends to weigh against his claim.  See Struck 
v. Brown, 9 Vet. App. 145, 147 (1996).  But sunburn is not a 
condition requiring medical expertise to diagnose; instead, 
it is capable of lay observation.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support the presence of a disability 
in service, even where not corroborated by contemporaneous 
medical evidence).  See also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  

The Veteran is also competent to assert he had excessive 
exposure to the sun during service, causing the sunburn, such 
as while in the Pacific Theater during World War II.  See, 
e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Whether the Veteran is competent to make these declarations 
of excessive sun exposure and resulting sun burn while in 
service is a different question from whether his allegations 
of this are also credible.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).



There is no evidence refuting the notion the Veteran had 
excessive sun exposure while in service and resulting sun 
burn.  Nor is there any other reason to question his 
credibility of that having occurred.  This is especially true 
given the specific dates and conditions of his service, at 
sea during World War II.  The record confirms he served with 
the 4th Battalion, 10th Marines, 2nd Marine Division, and that 
his military occupational specialty (MOS) was cannoneer.  The 
2nd Marine Division was involved in battles in the Solomon 
Islands, Tawara, Saipan, Tinian and Okinawa during his tour 
of duty.  Since the record confirms he engaged in combat 
against enemy forces, and the type of injury he is alleging 
is consistent with the circumstances of that service, the 
Board must effectively presume that the incidents in question 
occurred.  See 38 U.S.C.A. § 1154(b) and 8 C.F.R. § 3.304(d).  
See also Collette v. Brown, 82 F.3d 389 (1996).  Therefore, 
it is conceded that he sustained blistering sunburn while 
aboard ship, in combat.  This does not, however, obviate the 
need for him to also have medical nexus evidence 
etiologically linking his skin cancer - specifically, the 
malignant melanoma on his right upper forearm, to that 
excessive sun exposure in service and resulting sun burn.  
Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms 
v. West, 12 Vet. App. 188, 194-95 (1999).

Regarding this purported correlation, the post-service 
medical records show the Veteran began receiving treatment 
for cutaneous melanomas in 1991.  In October 2004, he was 
diagnosed with a malignant melanoma on his right upper 
forearm.  He has since required numerous surgical procedures, 
radiation and chemotherapy.  Accordingly, the determinative 
issue is whether his current melanoma is etiologically 
related to his military service - to specifically include 
his claimed excessive sun exposure and resulting sun burn 
while serving in the Marine Corps during World War II.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

In a September 2007 statement, G.K.P., M.D., indicated the 
Veteran had an extensive melanoma involving his right upper 
extremity requiring numerous surgical procedures and 
radiation.  This physician opined that the prolonged sun 
exposure during the Veteran's military service in the South 
Pacific contributed to this disease.  

In a January 2008 supplement to his September 2007 statement, 
Dr. G.K.P. indicated the Veteran's blistering sunburns in 
service predisposed him to melanoma.  And as the medical 
rationale for this conclusion, Dr. G.K.P. pointed out that 
"epidemiological studies have identified excessive sun 
exposure, particularly a history of three or more sunburns in 
early adulthood as a major risk factor for development of 
melanoma even decades after such exposure to the ultraviolet 
radiation contained in sunlight."

This evidence, especially when considered in the aggregate 
with the other evidence of record, clearly suggests a link 
between the Veteran's current melanoma and the sun exposure 
and resulting sun burn during his military service.  
Moreover, as this opinion was from a cancer specialist and 
based on treatment of the Veteran's cancer and consideration 
of his medical history and assertions, the Board finds it 
probative of the medical nexus question.  See Wray v. Brown, 
7 Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the Veteran's position).  Significantly, there is 
no contrary medical opinion evidence of record.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board finds 
that the criteria for service connection for melanoma are 
met.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(indicating an absolutely accurate determination of etiology 
is not required, nor is definite etiology or obvious 
etiology).


ORDER

The claim for service connection for malignant melanoma of 
the right upper forearm is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


